DETAILED ACTION
Summary
Claims 1-21 are pending in the application. Claims 4-8 and 9-21 are rejected under 35 USC 112(b). Claims 1-21 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 18 objected to because of the following informalities:
Claim 6 recites “the interior of the caliper” in line 1. It should recite “an interior of the caliper”.
Claim 18 recites “output light through the reference path” in line 19 and 21. It should recite “the output light through the reference path”.
Claim 18 recites “scattered light from the pulp region” in line 24. It should recite “the scattered light from the pulp region”.
Claim 18 recites “output light through the reference path” in line 24. It should recite “the output light through the reference path”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 9-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “within about 0.5 mm”. It is not clear what is encompassed by “about 0.5 mm” (See MPEP 2173.05(b)(III)(A)). Clarification is required. For the purposes of examination, “about” will be interpreted as being with 50% of the value (e.g. 0.75 mm will be interpreted as “about” 0.5 mm).
Claim 5 recites “about 90 degrees”. It is not clear what is considered “about 90 degrees”. For the purposes of examination, the claim will be interpreted as stating “substantially 90 degrees”.
Claim 7 recites “about 45 degrees”. It is not clear what is considered “about 45 degrees”. For the purposes of examination, the claim will be interpreted as stating “substantially 45 degrees”.
Claim 8 recites “about 45 degrees” and “about 90 degrees”. It is not clear what is considered “about 45 degrees”  and “about 90 degrees”. For the purposes of examination, the claim will be interpreted as stating “substantially 45 degrees” and “substantially 90 degrees”.
Claim 8 recites the limitation "the tip" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as stating “a tip”.
Claim 9 recites “a source line that is predominantly single mode”. It is not clear how the source line can be predominantly single mode, or what would be considered “predominantly” single mode. Clarification is required. For the purposes of examination, the claim will be interpreted as the source line having a single mode part and a multi-mode part.
Claim 13 recites “the memory” in line 1. It is not clear if this is referring to the “at least one memory” in claim 9, or a specific memory of the at least one memory. Clarification is required. For the purposes of examination, the former definition will be used. 
 Claim 13 recites “the sequences of instructions” in lines 1-2. It is not clear if this is referring to the “one or more sequences of instructions” in claim 9, or a specific sequence of instruction of the one or more sequences of instructions. Clarification is required. For the purposes of examination, the former definition will be used. 
Clam 14 recites “from about 2 mm to about 4 mm”. It is not clear what is encompassed by “about”. Clarification is required. For the purposes of examination, the claim will be interpreted as “from substantially 2 mm to substantially 4 mm”.
Claim 15 recites “about 0.02%”. It is not clear what is considered “about 0.02%”. For the purposes of examination, the claim will be interpreted as stating “substantially 0.02%”.
Claim 18 recites “a source line that is predominantly single mode”. It is not clear how the source line can be predominantly single mode, or what would be considered “predominantly” single mode. Clarification is required. For the purposes of examination, the claim will be interpreted as the source line having a single mode part and a multi-mode part.
Claim 18 recites “a processor” in line 18. It is not clear if this is referring to “a processor” in line 13, or if this is setting forth a new processor. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 18 recites “a processor” in line 23. It is not clear if this is referring to “a processor” in line 13, or if this is setting forth a new processor. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 20 recites “output light” in line 2. It is not clear if this is referring to the “output light having an adjustable bandwidth”, “the output light coupled into the source line connector”, “the output light coupled into a reference path”, “the output light through a reference path”, or a new output light. Clarification is required. For the purposes of examination, the claim will be interpreted as referring to the portion of the output light which is coupled to the source line.
Claim 20 recites “scattered light” in line 3. It is not clear if this is referring to “scattered light” from the pulp region, “scattered light” from the gum region, scattered light from the zero delayed plane, scattered light from the detector line connector, or if this is setting forth new scattered light. Clarification is required. For the purposes of examination, the claim will be interpreted as referring to the scattered light from the pulp region.
Claim 20 recites “within about 0.5 mm”. It is not clear what is encompassed by “about 0.5 mm” (See MPEP 2173.05(b)(III)(A)). Clarification is required. For the purposes of examination, “about” will be interpreted as being with 50% of the value (e.g. 0.75 mm will be interpreted as “about” 0.5 mm).
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ertl et al. (U.S PGPub 2021/0369120 A1) in view of Tang et al. (U.S PGPub 2014/0043618 A1).
Regarding Claim 1, Ertl teaches an apparatus comprising:
 a handle (Fig. 2, 11) [0093]; 
a pivot (Fig. 2, 131 is clearly pivoting about point 112) [0099]; 
a caliper (Fig. 2, 12) [0093]; and 
a pair of fiber optic lines [0061]+[0073] passing through an interior of the handle, the pivot and the caliper [0093] (if the handle contains the light source the fiber optics passes through the handle, pivot, and caliper to get to the emitting end).
Ertl fails to explicitly teach wherein one of the fiber optic lines is a source line with a connector at an end of the source line and wherein the source line is single mode in the handle; and wherein another of the fiber optic lines is a detector line with a connector at an end of the detector line and wherein the detector line is multi mode.
Tang teaches an optical motion detector (Abstract). This system contains a fiber optic source line (Fig. 3A, 331a) with a connector at an end of the source line (Fig. 3A, 321) [0054] and wherein the source line is single mode in the handle [0053]. The other fiber optic line is a detector line (Fig. 3A, 331b) with a connector at an end of the detector line (Fig. 3A, 322) and wherein the detector line is multi mode [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Ertl to have single mode source line with a connector and a multi mode detector line with a connector, as taught by Tang, as this is a technique for providing a simple, inexpensive, reliable, and easy to use motion sensor for imaging fluid carrying vessels, as recognized by Tang [0005]. One of ordinary skill would recognize that as the source line of Tang is a single mode source line, the combination would have the source line be a single mode in the handle.
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Ertl further teaches wherein a thickness of a tip of the caliper is sized such that light from the source line is configured to be emitted from the tip within about 0.5 mm of an edge of the tip [0074] (if apical, coronal diameter is 800 µm, it is 400 μm from an edge to the center of the emitter (where the light is emitted)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ertl in view of Tang as applied to claim 1 above, and further in view of Seibel (U.S PGPub 2001/0055462 A1).
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Ertl further teaches wherein the caliper is removable [0085]. 
The combination fails to explicitly teach wherein the source line is multi mode in the caliper.
Seibel teaches an optical imaging system (Abstract). This system uses a multi-model source line (Fig. 11C, 526) in the distal tip and a single mode source line (Fig. 11C, 524) in the proximal section [0158].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references for the fiber to be single mode in the handle and multi-model in the tip, as taught by Seibel, as this reduces divergence and increases focus, as recognized by Seibel [0158].

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ertl in view of Tang and Seibel as applied to claim 2 above, and further in view of Gutin (U.S PGPub 2006/0132790 A1).
Regarding claim 3, the combination of references teaches the invention substantially as claimed. While Ertl teaches the caliper is removable form the handle [0085], which implies that there would be an optical connection between fibers in the handle and in the caliper, Ertl is silent regarding wherein the source line includes a single mode to multi mode connector between the handle and the caliper and wherein the detector line includes a multi mode to multi mode connector between the handle and the caliper.
Gutin teaches an optical imaging system (Abstract). This system uses optical connectors (Fig. 10, 272) to connect fibers in the disposable tip with fibers in the body of the imaging device [0146]+[0181].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to use optical fiber connectors between the tip and the body, as taught by Gutin, as this allows for simple, low-cost, and disposable probes, as recognized by Gutin [0203]. One of ordinary skill would recognize that, as the combination suggests the source is a single-mode in the handle and multimode in the tip, as taught by Seibel, and the detector line is multimode the entire length, as taught by Tang, the connectors of the combination would be single mode to multimode for the source line and multi mode to multi mode for the detection line. 
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. Ertl further teaches wherein a tip of the caliper is configured such that light from the source line is emitted from the tip at an angle of about 90 degrees relative to a longitudinal axis of the tip [0099]+[0102] (See annotated drawing below).

    PNG
    media_image1.png
    427
    444
    media_image1.png
    Greyscale

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ertl in view of Tang as applied to claim 1 above, and further in view of Suzuki et al. (U.S PGPub 2012/0243251 A1).
Regarding Claims 6-7, the combination of references teaches the invention substantially as claimed.  The combination is silent regarding wherein the interior of the caliper includes an angled surface at the tip that is configured to reflect the light at the angle, wherein the angled surface is oriented at about 45 degrees relative to the longitudinal axis of the tip.
Suzuki teaches a method for laterally emitting light in an optical probe (Abstract). This probe includes a 45 degree angled surface at the tip to reflect light at a 90 degree angle out of the probe [0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include an angled surface at 45 degrees relative to the longitudinal axis, as taught by Suzuki, as this increases the spatial resolution of laterally emitting optical probes, as recognized by Suzuki [0008]+[0011].

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ertl in view of Tang as applied to claim 1 above, and further in view of Suzuki et al. and Boppart et al. (U.S Patent 6,485,413 B1).
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. Ertl further teaches that light from the source line is emitted from the tip at an angle of about 90 degrees relative to the longitudinal axis of the tip. [0099]+[0102] (See annotated drawing below).
The combination fails to explicitly teach wherein an end of the source line comprises a angled surface that is oriented at about 45 degrees relative to a longitudinal axis of the tip.
Suzuki teaches a method for laterally emitting light in an optical probe (Abstract). This probe includes a 45 degree angled surface at the tip to reflect light at a 90 degree angle out of the probe [0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include an angled surface at 45 degrees relative to the longitudinal axis, as taught by Suzuki, as this increases the spatial resolution of laterally emitting optical probes, as recognized by Suzuki [0008]+[0011].
The combination is silent regarding the surface being polished.
Boppart teaches and optical scanner (Abstract). The angled surface at the end of an optical fiber is polished (Col 19, lines 57-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the method of reflecting light of the combination with a polished angle surface, as taught by Boppart, as the substitution for one known methods of reflecting light with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of reflecting light with a polished surface are reasonably predictable.


    PNG
    media_image1.png
    427
    444
    media_image1.png
    Greyscale



Claims 9-12, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (U.S PGPub 2014/0043618 A1) in view of Ertl and Seibel.
Regarding Claim 9, Tang teaches a system comprising: 
a probe with a tip (Fig. 4, 420) [0072], said probe including a pair of fiber optic lines (Fig. 3A, 331a+331b) passing through an interior of the probe [0055], said pair of fiber optic lines including; 
a source line (Fig. 3A, 331a) that is single mode [0053] and includes a connector at one end (Fig. 3A, 321) [0054] and 
a detector line (Fig. 3A, 331b) that is multi mode [0055] and includes a connector at one end (Fig. 3A, 322) [0055], 
an optical source (Fig. 3A, 310) to emit output light with an adjustable bandwidth [0050], wherein the optical source is coupled to the source line connector (Fig. 3A, 310 connected to 321 through 323) to transmit the output light into the source line [0054]; 
a reference path (Fig. 3A, 316) with an adjustable delay line coupled to the optical source (Fig. 3A, 323) [0059] to receive the output light from the optical source [0058]; 
a detector (Fig. 3A, 340) coupled to the adjustable delay line (Fig. 3A, 340 couples to 316) to receive the output light from the reference path [0058] and further coupled to the detector line connector to receive scattered light [0057]; 
at least one processor (Fig. 15, 1502) [0100]; and 
at least one memory (Fig. 15, 1504) including one or more sequences of instructions [0101], 
the at least one memory and the one or more sequences of instructions configured to, with the at least one processor, cause the system to perform [0109] at least the following, 
adjust the adjustable delay line of the reference path such that a zero delay plane is positioned in a target volume of the sample [0059], wherein the zero delay plane is defined such that an optical path of output light through the reference path to the detector is equal to an optical path of scattered light from the zero delay plane through the detector line to the detector [0059]; 
adjust the bandwidth of the output light to vary a coherence length of the output light [0050] such that scattered light from the target volume and output light through the reference path generate an interference signal at the detector [0058] and such that scattered light from outside the target volume and output light through the reference path do not generate an interference signal at the detector [0059]+[0060] (heterodyne interference will not occur outside the target volume); and 
determine motion within the target volume based on a Doppler shift between scattered light from the target volume and output light through the reference path [0063], wherein said Doppler shift is based on the generated interference signal [0060].
Tang fails to explicitly teach that the fiber probes engage opposite sides of the sample.
Ertl teaches an optical probe (Abstract). The probe has a source and detector fiber which engage opposite sides of the sample [0100]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Tang to engage opposite sides of the sample, as taught by Ertl, as this allows the user to determine the tooth vitality even when restoration occurs beyond the gum line, as recognized by Ertl [0014]. 
The combination fails to explicitly teach the source line is predominantly single mode. 
Seibel teaches an optical imaging system (Abstract). This system uses a multi-model source line (Fig. 11C, 526) in the distal tip and a single mode source line (Fig. 11C, 524) in the proximal section [0158].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references for the fiber to be single mode in the handle and multi-model in the tip, as taught by Seibel, as this reduces divergence and increases focus, as recognized by Seibel [0158].
Regarding Claim 10, the combination of  reference teaches the invention substantially as claimed. Tang further teaches that the target volume is a pulp region [0060].
Tang fails to explicitly teach wherein the probe is a tooth probe such that the tip is configured to engage opposite sides of a tooth of the sample or wherein scattered light from outside the target volume includes scattered light from gum tissue of the sample.
Ertl teaches an optical probe (Abstract). The probe has a source and detector fiber which engage opposite sides of the sample [0100]. Ertl teaches that scattered light from the gum tissue of the sample is undesirable for the measuring of the tooth pulp and increases noise [0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Tang to engage opposite sides of the sample, as taught by Ertl, as this allows the user to determine the tooth vitality even when restoration occurs beyond the gum line, as recognized by Ertl [0014]. One of ordinary skill would recognize that, as the target of Tang for the zero delay line is the tooth pulp, the scattered light from outside the region would include scattered light from the gum tissue, as shown by Ertl [0051].
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. Tang fails to explicitly teach  wherein the tip is further configured to push aside a gum tissue at a base of the tooth to access a cemento-enamel junction (CEJ) of the tooth.
Ertl further teaches a spacer member (Fig. 9, 126) which is configured to push against the gum [0114]. The phrase(s) “to push aside a gum tissue at a base of the tooth to access a cemento-enamel junction (CEJ) of the tooth” is considered a statement of intended use and fail to impart further structural elements to the claim.  The pushing/spacer member of Ertl is considered capable of performing as claimed. 
It would have been obvious to one of ordinary skill in the art to modify the combination to further include the spacer member of Ertl because this maintains a consistent distance from the gum line and thereby increases the sensitivity and specificity of imaging, as recognized by Ertl [0031]. One of ordinary skill would recognize that the space member of Ertl is capable of pushing aside the gums at the base of a tooth to access the CEJ.
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. Tang further teaches a single mode coupler (Fig. 3A, 323) configured to direct a first portion of the output light from the optical source into the source line connector (Fig. 3A, 321 and further configured to direct a second portion of the output light from the optical source into the reference path (Fig. 3A, 316) [0053]-[0054]; and 
a multi mode coupler (Fig. 3A, 322) configured to direct scattered light from the detector line connector and output light from the reference path to the detector [0055].
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. Tang further teaches wherein the bandwidth of the output light is a band of wavelengths in a range between about 0.02% and 0.08% of a center wavelength of the band of wavelengths [0038].
Regarding Claim 16, the combination of references teaches the system substantially as claimed. Tang further teaches wherein the source line is single mode in the handle [0053].
Tang fails to explicitly teach wherein the probe further comprises: a handle; a pivot; a caliper; and wherein the pair of fiber optic lines pass through an interior of the handle, the pivot and the caliper.
Ertl teaches an a probe comprising:
 a handle (Fig. 2, 11) [0093]; 
a pivot (Fig. 2, 131 is clearly pivoting about point 112) [0099]; 
a caliper (Fig. 2, 12) [0093]; and 
the pair of fiber optic lines [0061]+[0073] pass through an interior of the handle, the pivot and the caliper [0093] (if the handle contains the light source the fiber optics passes through the handle, pivot, and caliper to get to the emitting end).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to use the probe of Ertl as taught by Ertl, as this allows the user to determine the tooth vitality even when restoration occurs beyond the gum line, as recognized by Ertl [0014]. 

Regarding Claim 17, the combination of references teaches the invention substantially as claimed. Tang fails to explicitly teach wherein the caliper is removable and wherein the source line is multi mode in the caliper.
Ertl further teaches wherein the caliper is removable [0085]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the caliper is removable, as taught by Ertl, as this increase the ease of sterilization, as recognized by Ertl [0053].
The combination fails to explicitly teach wherein the source line is multi mode in the caliper.
Seibel teaches an optical imaging system (Abstract). This system uses a multi-model source line (Fig. 11C, 526) in the distal tip and a single mode source line (Fig. 11C, 524) in the proximal section [0158].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references for the fiber to be single mode in the handle and multi-model in the tip, as taught by Seibel, as this reduces divergence and increases focus, as recognized by Seibel [0158].
Regarding Claim 18, Tang teaches a method comprising: 
A tip of a probe (Fig. 4, 420) [0072], wherein probe including a pair of fiber optic lines (Fig. 3A, 331a+331b) passing through an interior of the probe [0055], said pair of fiber optic lines including; 
a source line (Fig. 3A, 331a) that is single mode [0053] and includes a connector at one end (Fig. 3A, 321) [0054] and 
a detector line (Fig. 3A, 331b) that is multi mode [0055] and includes a connector at one end (Fig. 3A, 322) [0055], 
emitting output light having an adjustable bandwidth [0050] with an optical source (Fig. 3A, 310), wherein a first portion of the output light is coupled to the source line connector (Fig. 3A, 310 connected to 321 through 323) [0054] and a second portion of the output light is coupled into a reference path a reference path (Fig. 3A, 316) with an adjustable delay line coupled to the optical source (Fig. 3A, 323) [0059]+[0058]; 
receiving, at a detector (Fig. 3A, 340), output light from the reference path [0058] and scattered light from the detector line connector [0057]; 
at least one processor (Fig. 15, 1502) [0100]; and 
at least one memory (Fig. 15, 1504) including one or more sequences of instructions [0101], 
the at least one memory and the one or more sequences of instructions configured to, with the at least one processor, cause the system to perform [0109] at least the following, 
adjusting, with a processor (Fig. 15, 1502) [0100], the delay line of the reference path such that a zero delay plane is positioned in a pulp region of the tooth [0059]+[0060], wherein the zero delay plane is defined such that an optical path of output light through the reference path to the detector is equal to an optical path of scattered light from the zero delay plane through the detector line to the detector [0059]; 
adjusting, with a processor (Fig. 15, 1502) [0100], the bandwidth of the output light to vary a coherence length of the output light [0050] such that scattered light from the target volume and output light through the reference path generate an interference signal at the detector [0058] and such that scattered light from gum tissue and output light through the reference path do not generate an interference signal at the detector [0059]+[0060] (heterodyne interference will not occur outside the target volume); and 
determining, with a processor  (Fig. 15, 1502) [0100], motion within the pulp region based on a Doppler shift between scattered light from the pulp region and output light through the reference path [0063], wherein said Doppler shift is based on the generated interference signal [0060].
Tang fails to explicitly teach engaging opposite sides of the tooth or that scatter from the gum tissue is undesirable.
Ertl teaches an optical probe (Abstract). The probe has a source and detector fiber which engage opposite sides of the sample [0100]. Ertl teaches that scattered light from the gum tissue of the sample is undesirable for the measuring of the tooth pulp and increases noise [0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Tang to engage opposite sides of the sample, as taught by Ertl, as this allows the user to determine the tooth vitality even when restoration occurs beyond the gum line, as recognized by Ertl [0014]. 
The combination fails to explicitly teach the source line is predominantly single mode. 
Seibel teaches an optical imaging system (Abstract). This system uses a multi-model source line (Fig. 11C, 526) in the distal tip and a single mode source line (Fig. 11C, 524) in the proximal section [0158].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references for the fiber to be single mode in the handle and multi-model in the tip, as taught by Seibel, as this reduces divergence and increases focus, as recognized by Seibel [0158].
Regarding Claim 19, the combination of reference teaches the invention substantially as claimed. Tang fails to explicitly teach wherein the engaging opposite sides of the tooth comprises engaging at or below a cemento-enamel junction (CEJ) of the tooth with the tip of the probe such that output light is emitted from the tip and scattered light is received by the tip at or below the CEJ of the tooth.
Ertl teaches engaging opposite sides of the tooth comprises engaging at or below a cemento-enamel junction (CEJ) of the tooth with the tip of the probe such that output light is emitted from the tip and scattered light is received by the tip at or below the CEJ of the tooth (Fig. 10) [0121] (the probe tips are at the CEJ, so the output light is emitted, and the scattered light received at the CEJ).
It would have been obvious to one of ordinary skill in the art to modify the combination to further include the spacer member of Ertl because this maintains a consistent distance from the gum line and thereby increases the sensitivity and specificity of imaging, as recognized by Ertl [0031].
Regarding Claim 20, the combination of references teaches the invention substantially as claimed. Tang fails to explicitly teach wherein the engaging opposite sides of the tooth comprises pressing gum tissue downward with the tip of the probe such that output light is emitted from the tip and scattered light is received by the tip within about 0.5 mm of the gum tissue after being pressed downward by the tip of the probe.
Ertl further teaches wherein the engaging opposite sides of the tooth comprises pressing gum tissue downward with the tip of the probe (Fig. 9, 126 is pushing gum down) [0120[ such that output light is emitted from the tip and scattered light is received by the tip within about 0.5 mm of the gum tissue after being pressed downward by the tip of the probe [0133].
It would have been obvious to one of ordinary skill in the art to modify the combination to further include the spacer member of Ertl because this maintains a consistent distance from the gum line and thereby increases the sensitivity and specificity of imaging, as recognized by Ertl [0031]. It would have been obvious to one of ordinary skill to modify the combination so the probe is 0.5 mm above the gum, as taught by Ertl, because this allows for better distinguishing of the signal, as recognized by Ertl [0133].
Regarding Claim 21, the combination of references teaches the invention substantially as claimed. Tang fails to explicitly teach wherein the tip is removable a and wherein the method further comprises removing the tip.
Ertl further teaches wherein the tip is removable [0085]. The tip is removed for sterilization or disposal [0085].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the caliper is removable, as taught by Ertl, as this increase the ease of sterilization, as recognized by Ertl [0053].
The combination fails to explicitly teach wherein the source line is multi mode in the tip.
Seibel teaches an optical imaging system (Abstract). This system uses a multi-model source line (Fig. 11C, 526) in the distal tip and a single mode source line (Fig. 11C, 524) in the proximal section [0158].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references for the fiber to be single mode in the handle and multi-model in the tip, as taught by Seibel, as this reduces divergence and increases focus, as recognized by Seibel [0158].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Ertl as applied to claim 9 above, and further in view of Islam (U.S PGPub 2018/0296098 A1).
Regarding Claim 13, the combination of references teaches the invention substantially as claimed. Tang teaches the adjusting the intensity of light sent to the emitter to account for the light scattering (i.e. based on the scattered light) [0070]. Tang is silent regarding wherein the memory and the sequences of instructions is further configured to cause the system to adjust an intensity of the output light from the optical source.
Islam teaches a system for optical imaging (Abstract). This system increases the initial intensity of the output light to increase the signal to noise ratio [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to adjust the intensity based on the scattered light, as taught by Islam, as this increases the signal to noise ration of the signal, as recognized by Islam [0012].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Ertl  as applied to claim 10 above, and further in view of Ohbayshi (U.S PGPub 2007/0268456 A1).
Regarding Claim 14, the combination of references teaches the invention substantially as claimed. While Tang teaches the coherence length chooses the target region [0058], Tang is silent regarding wherein the coherence length of the output light is in a range from about 2 mm to about 4 mm.
Ohbayshi teaches a method for OCT imaging (Abstract). This system images the body with light that has a coherence length from 2 mm to 4 mm [0106].
It would have been obvious to one of ordinary skill in the art to substitute the coherence length of the combined system to have a coherence length from 2 mm to 4 mm, as taught by Ohbayshi, as the substitution for one known coherence length with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a coherence length of 2 mm to 4 mm are reasonably predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(WO 2007/072592 A1), which teaches a method of measuring blood in the pulp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793